Citation Nr: 0736173	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to a rating in excess of 60 percent for 
Crohn's disease with a stitch abscess (hereinafter 
referred to as "Crohn's disease").

2.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that, in pertinent part, denied the 
claims on appeal.  

That RO rating decision also denied the veteran's claims for 
service connection for a right knee disorder, and for 
hypertension and arthritis as due to his service-connected 
Crohn's disease.  In a September 2004 written statement that 
accompanied his formal notice of disagreement, the veteran 
appeared to also appeal the denial of his claims for service 
connection for hypertension and arthritis.  However, in a 
September 29, 2004 written statement, the veteran's 
accredited service representative said the veteran disagreed 
with the denial of his claim for an increased rating.  Then, 
in an April 2005 written statement, the representative said 
that the issues under appeal were the claim for an increased 
rating for Crohn's disease and entitlement to a TDIU and that 
"[t]he other issues previously mentioned, arthritis, 
hypertension, and a knee condition are not being appealed."  
As such, the Board considers the veteran's claims for service 
connection for a right knee disorder and for arthritis and 
hypertension as due to his service-connected Crohn's disease 
as withdrawn, and will confine its consideration to the 
issues as set forth on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his service-
connected Crohn's disease that is currently evaluated as 60 
percent disabling under Diagnostic Code 7399-7323.  See 
38 C.F.R. § 4.114, Diagnostic Code 7323 (2007).  Under this 
code section, a 100 percent rating is awarded for pronounced 
impairment, resulting in marked malnutrition, anemia, and 
general debility, or with serious complications such as liver 
abscess.  Id.  The veteran further argues that his service-
connected disability renders unable to obtain and maintain 
substantially gainful employment.

VA outpatient records include an August 2004 gastroenterology 
report indicating that the veteran was doing fairly well.  It 
was noted that he generally had approximately four bowel 
movements daily that were pretty well formed and he was 
fairly satisfied with that.  The veteran had generalized 
nausea, vomiting and abdominal pain, and had monthly B12 
shots.  He took colestipol that he said seemed to do the 
trick regarding controlling his bowel movements.  The veteran 
had some food regurgitation several times a week.  He was 
described as being 5 feet 10 inches tall and weighing 217 
pounds.

An August 2004 VA examination report was prepared by a nurse 
practitioner who said she discussed the veteran's case with 
his treating VA gastroenterologist.  It was noted that at 
that time, the veteran's Crohn's disease appeared stable, 
particularly with the addition of colestipol.  Prior to that, 
the veteran experienced more liquid stools and accidents of 
stool incontinence.  He said he still needed to be aware of 
the location of bathrooms that interfered with previous 
employment.

In an undated signed statement received by the RO in January 
2005, the veteran's treating VA gastroenterologist said the 
veteran suffered from a chronic intestinal condition that, 
under certain circumstances, can interfere with his 
employability.  But, in an April 2005 signed statement, this 
physician said the veteran had at least two intestinal 
resections because of his Crohn's Disease.  In the VA 
physician's opinion, both the Crohn's and the resections, 
individually and together, led to diarrhea that made it 
impossible for the veteran to maintain gainful employment, 
that the doctor said was entirely consistent with the 
veteran's medical history.

Given that the veteran has not been examined by VA in over 
three years, and in light of his treating physician's recent 
comments regarding the effect of the veteran's disability on 
his ability to work, the Board is of the opinion that he 
should be afforded a new VA examination to determine the 
current severity and all manifestations of his service-
connected Crohn's disease.  It is noted that the examination 
findings do not seem consistent with the opinion proffered, 
unless there has been a more recent increase in symptoms.  
For instance, during a hospitalization for drug and alcohol 
use from March to July 2004, it was noted that the Crohn's 
required no treatment.  Findings in August do not suggest 
significant weight loss.  In any event, additional 
examination is needed in view of the conflicts in the record.

Further, in his July 2003 claim, the veteran reported 
receiving all his treatment at the VA medical centers in 
Cincinnati, Ohio, and Pittsburgh, Pennsylvania.  However, 
there is no indication that the RO requested the recent VA 
medical records from the Cincinnati, Ohio, medical facility.  
This needs to be done prior to final consideration of the 
veteran's claims.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the record 
reflects that additional VA medical evidence is available 
that is not before the Board at this time.  As well, the 
record indicates the veteran was briefly incarcerated from 
October to November 2002, and there may be pertinent medical 
records from this time as well that should be requested.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. 
§ 3.159(b) (2007), that includes 
an explanation as to the 
information or evidence needed to 
establish effective dates for the 
increased rating for Crohn's 
disease and TDIU claims on 
appeal, as outlined by the court 
in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed Cir. 2007).

2.	The RO/AMC should obtain all 
medical records regarding the 
veteran's treatment at the VA 
medical center in Cincinnati, 
Ohio, for the period from July 
2002 to the present.  If any 
records are unavailable, a 
written note to that effect 
should be placed in the claims 
file and the veteran and his 
representative so advised in 
writing.

3.	The RO/AMC should obtain all 
medical records regarding the 
veteran's treatment at the VA 
medical facilities in Pittsburgh 
and Butler, Pennsylvania, and 
Lexington, Kentucky, for the 
period from August 2004 to the 
present.  If any records are 
unavailable, a written note to 
that effect should be placed in 
the claims file and the veteran 
and his representative so 
notified in writing.

4.	The RO/AMC should contact the 
Lexington/Fayette County Division 
of Detention, 600 Old Frankfort 
Cir., Lexington, Kentucky 40510, 
and request any medical records 
regarding the veteran's treatment 
during his incarceration from 
October 12 to November 10, 2002.

5.	The RO/AMC should afford the 
veteran another VA examination, 
performed by an appropriate 
physician, e.g., a 
gastroenterologist, to assess the 
current severity and all 
manifestations of his service-
connected Crohn's disease.  The 
veteran's claims folders must be 
made available to the examiner 
for review in conjunction with 
the examination.  All indicated 
tests and studies should be 
completed and all clinical 
findings reported in detail.  The 
examination report should address 
the following:

a.	Does the veteran experience 
numerous attacks or 
reoccurrences yearly of his 
Crohn's disease?

b.	What is the status of the 
veteran's health during 
remissions of his Crohn's 
disease?

c.	Does the veteran experience 
general debility, or serious 
complications such as liver 
abscess?

d.	Is the veteran's Crohn's 
disease manifested by 
pronounced impairment of 
health objectively supported 
by examination findings 
including marked 
malnutrition and anemia?

e.	Does the veteran experience 
severe and uncontrollable 
diarrhea and, if not, is 
that due to his taking 
prescribed medication, e.g., 
colestipol.

f.	In rendering an opinion, the 
VA examiner is particularly 
requested to address the 
opinion rendered by the 
veteran's treating VA 
gastroenterologist in April 
2005 (to the effect that the 
veteran's Crohn's disease 
and resections led to 
diarrhea that made it 
impossible for him to 
maintain gainful 
employment).

6.	Thereafter, the RO should 
readjudicate the appellant's 
claims for entitlement to an 
increased rating for Crohn's 
disease and a TDIU.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental 
statement of the case (SSOC).  
The SSOC should contain notice of 
all relevant actions taken on the 
claim, to include a summary of 
the evidence and applicable law 
and regulations considered 
pertinent to the issue currently 
on appeal since the June 2005 
statement of the case.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



